DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 1 June 2022.
Claims 1-20 are currently pending and being examined. Claim 21 is withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre (US 2005/0139628) in view of Puppala (US 9,662,776).

Claim 1, Aguirre teaches a fastener driving tool trigger assembly (Fig. 10A) comprising:
a bottom assembly including:
a pivotable trigger (232; Fig. 10) rotatably attachable to a housing (14; Fig. 1) of a fastener driving tool (10; Fig. 1),
an actuation lever (246; Fig. 10B) attachable to the pivotable trigger (¶[0076]),
an actuation lever spring (273; Fig. 12) attachable to the actuation lever to bias the actuation lever to a first position (¶[0084]),
a ramp (264; Fig. 10C) attachable to the pivotable trigger (¶[0080]); and
a top assembly including:
a top housing (214; Fig. 11) attachable to the housing (14; Fig. 1) of the fastener driving tool (10; Fig. 1), and
a downwardly extending block (276, 278; Fig. 11) engageable with the actuation lever (246; Fig. 11) and the ramp (264; Fig. 11) to move the actuation lever to a second position different from the first position (¶[0090]).
Aguirre does not expressly teach a damper mechanism attachable to the actuation lever to control a rate of movement of the actuation lever.
However, Puppala teaches a damper mechanism (144; Fig. 3) attachable to the actuation lever to control a rate of movement of the actuation lever (col. 4 l. 55-67).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Aguirre, by adding a damper mechanism, as taught by Puppala, for setting a pre-determined time that it takes the actuation lever to move from a position adjacent to the actuation pin to a rest position. (Puppala col. 2 l. 41-62) 

Claim 2, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 1, wherein the actuation lever (Aguirre: 246; Fig. 10B) is rotatably attachable to the pivotable trigger (Aguirre: 232; Fig. 10B) via an actuation lever pin (Aguirre: 258; Fig. 10B).

Claim 3, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 1, wherein the actuation lever (Aguirre: 246; Fig. 10B) includes a protruding spring engagement tab (Aguirre: 254; Fig. 10C).

Claim 4, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 3, wherein the actuation lever spring (Aguirre: 273; Fig. 12) is attachable to the pivotable trigger (Aguirre: 273; Fig. 12) at a first end (Aguirre: 273 is capable of being attached to a portion of the pivotable trigger), and to the protruding spring engagement tab at a second end (Aguirre: ¶[0095]).

Claim 5, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 1, wherein the actuation lever spring is attachable coaxially with the actuation lever (Aguirre: 273; Fig. 12 is capable of being coaxially attached).

Claim 6, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 1, wherein the actuation lever (Aguirre: 246; Fig. 12) includes an elongated lever portion (Aguirre: 254; Fig. 12) engageable with a valve stem (Aguirre: 228; Fig. 12) of the top assembly to cause the fastener driving tool to drive a fastener (Aguirre: ¶[0077]).

Claim 7, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 1, wherein the actuation lever (Aguirre: 246; Fig. 12) includes a rear tab portion (Aguirre: 260; Fig. 10B) engageable with the downwardly extending block (Aguirre: 276; Fig. 12) of the top assembly (Aguirre: Fig. 13 the mounting portion is capable of engaging with 276 when the actuation lever is at that position).

Claim 8, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 7, wherein the rear tab portion (Aguirre: 260; Fig. 10B) extends laterally along less than the full width of the actuation lever (Aguirre: 246; Fig. 10B; see Fig. showing that 260 does not extend the full width of 246). 

Claim 9, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 1, wherein the ramp (Aguirre: 264; Fig. 10B) includes an angled top surface (Aguirre: See Fig. 10B showing 264 has a curved/angled surface that interacts with 276) engageable with the downwardly extending block (Aguirre: 276; Fig. 12) of the top assembly.

Claim 10, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 9, wherein the angled top surface (Aguirre: 264; Fig. 10C) is oriented perpendicular to the actuation lever (Aguirre: see Fig. 10C showing 264 perpendicular to 246).

Claim 11, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 1, wherein the damper mechanism is positioned inside the actuation lever (Puppala: 144; Fig 3; see Fig. 2 showing damper mechanism located inside the lever 122).

Claim 12, Aguirre as modified by Puppala teaches the fastener driving tool trigger assembly of claim 1, wherein the downwardly extending block (Aguirre: 276; Fig. 12 or 300; Fig. 18) is slidably attached to a rod extending between side walls of the top housing (Aguirre: 300; Fig. 18 is attached by pin 306, therefore is capable of sliding; ¶[0092]).

Claim 17, Aguirre teaches a fastener driving tool (10; Fig. 1) comprising:
a tool housing (14; Fig. 1);
a workpiece contact element (30; Fig. 1); and
a trigger assembly including:
a bottom assembly including:
a pivotable trigger (232; Fig. 10) rotatably attached to a housing (14; Fig. 1),
an actuation lever (246; Fig. 10B) attached to the pivotable trigger (¶[0076]),
an actuation lever spring (273; Fig. 12) attached to the actuation lever and configured to bias the actuation lever to a first position (¶[0084]),
a ramp (264; Fig. 10C) attached to the pivotable trigger (¶[0080]); and
a top assembly including:
a top housing (214; Fig. 11) attached to the housing (14; Fig. 1) of the fastener driving tool (10; Fig. 1), and
a downwardly extending block (276, 278; Fig. 11) engageable with the actuation lever (246; Fig. 11) and the ramp (264; Fig. 11) to move the actuation lever to a second position different from the first position (¶[0090]).
Aguirre does not expressly teach a damper mechanism attachable to the actuation lever to control a rate of movement of the actuation lever.
However, Puppala teaches a damper mechanism (144; Fig. 3) attachable to the actuation lever to control a rate of movement of the actuation lever (col. 4 l. 55-67).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Aguirre, by adding a damper mechanism, as taught by Puppala, for setting a pre-determined time that it takes the actuation lever to move from a position adjacent to the actuation pin to a rest position. (Puppala col. 2 l. 41-62) 

Claim 18, Aguirre as modified by Puppala teaches the fastener driving tool of claim 17, wherein the actuation lever (Aguirre: 246; Fig. 12) includes a rear tab portion (Aguirre: 260; Fig. 10B) engageable with the downwardly extending block (Aguirre: 276; Fig. 12) of the top assembly (Aguirre: Fig. 13 the mounting portion is capable of engaging with 276 when the actuation lever is at that position).

Claim 19, Aguirre as modified by Puppala teaches the fastener driving tool of claim 17, wherein the ramp includes an angled top surface (Aguirre: 264; Fig. 10C) is oriented perpendicular to the actuation lever (Aguirre: see Fig. 10C showing 264 perpendicular to 246), and engageable with the downwardly extending block of the top assembly (Aguirre: See Fig. 10B showing 264 has a curved/angled surface that interacts with 276).

Allowable Subject Matter
Claims 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1 June 2022 have been fully considered but they are not persuasive. 
Applicant’s Argument: 
“Aguirre teaches that the first surface 276 and second surface 278 (i.e., allegedly the downwardly extending block) slidably cooperate with the first arm 264 (i.e., allegedly the ramp) to prevent movement of the actuating member 246 (i.e., allegedly the actuation lever). This is in direct contrast to Claims 1 and 17, which recite a downwardly extending block engageable with the actuation lever and the ramp to move the actuation lever to a second position different from the first position. Aguirre thus not only fails to teach or suggest the features of Claims 1 and 17, but rather teaches the opposite.” (Remarks p. 7)

Examiner’s Response: 
Aguirre teaches the claim limitations of Claim 1 and 17, referring to Aguirre figures 11-16 shows the interactions between surfaces 276 and 278 and how they cooperate with 264. Specifically, referring to Fig. 15 showing the actuation lever is moved to a second position after interacting with 276/278. “During this movement, the portion 254 of the actuating member 246 moves into abutting relation with the input actuator 228. Moreover, as the trigger member 232 reaches the operative position, the first arm 264 of the bell crank lever 262 engages the first surface 276 on the frame 214, as shown in FIG. 15. The engagement between the first arm 264 and the first surface 276 retains the bell crank lever 262 and the actuating member 246 in the first position thereof so long as the trigger member 232 is retained in the operative position thereof.” ¶[0102]. The arm is only retained in the position so long as the trigger member is retained in the operative position, once it is released it returns to the first position, which reads on the claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731